Deen, Judge.
The appellant sued two corporations, Baker Lumber Co., Inc., and Alsobrook Lumber Co., Inc., for committing a trespass on her land by cutting timber while engaged in removing timber from adjoining lands. Alsobrook Lumber Co., Inc., filed a motion.for summary
Submitted May 5, 1972—
Decided May 17, 1972
Tisinger & Tisinger, Richard G. Tisinger, J. Thomas Vance, for appellants.
Sanders, Mottola, Haugen, Wood & Goodson, Charles L. Goodson, for appellees.
judgment supported by the affidavit of its president, Bryce Alsobrook, denying that the corporation had cut any trees anywhere in the county during the month in question, or that it had any connection with the cutting of timber on the adjoining lands, which Bryce Alsobrook deposed had been purchased by him and Baker as individuals and the timber from which had been sold to Baker Lumber Co., Inc., which had done the cutting. The appellant then sought to detail certain statements of Bryce Alsobrook which might have indicated that he personally was in some way involved in the timber cutting, but none of which in any manner suggested that Alsobrook Lumber Co., Inc. was so involved. In law the corporation and its president are entirely separate and distinct entities. Jolles v. Holiday Builders, 222 Ga. 358, 360 (149 SE2d 814); Lamas Co. v. Baldwin, 120 Ga. App. 149 (1) (169 SE2d 638). Since all of the uncontroverted evidence presented in connection with this motion fails to implicate Alsobrook Lumber Co., Inc., in any respect with the cutting of timber on the plaintiff’s land, the trial court properly granted summary judgment to this defendant.

Judgment affirmed.


Eberhardt, P. J., and Clark, J., concur.